Citation Nr: 1128430	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to December 1982, and from February 1984 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's March 2009 claims for entitlement to service connection for PTSD and entitlement to a TDIU.

In his January 2010 substantive appeal, the Veteran requested a hearing with a Decision Review Officer (DRO).  However, later in January 2010, the Veteran cancelled his request for the hearing.

In October 2010, the Board reopened and remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, and remanded his claim for entitlement to a TDIU, to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In a May 2011 letter, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and a depressive disorder, are not shown by competent evidence to be related to the Veteran's military service or to any incident therein.

2.  Service connection is currently established for contraction of the right 5th metacarpalphalangeal joint, rated noncompensable.  The Veteran's combined evaluation is thus 0 percent disabling.

3.  The Veteran's service-connected disability is not of such severity as to render him unable to obtain or maintain substantially gainful employment.

4.  The Veteran has reported that his current period of unemployment began in 1996 due to disc disease, radiculopathy and depression, and the Veteran has been in receipt of benefits from the Social Security Administration (SSA) as of February 16, 1995 for chronic low back pain and right L5-S1 radiculopathy.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and a depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated March 2009, April 2009, and October 2010, provided to the Veteran before the July 2009 rating decision and the May 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2009 (for his service connection claim), April 2010, and October 2010.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in March 2009, April 2010, and October 2010, the RO readjudicated the claim in a supplemental statement of the case in May 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2010, instructed the AOJ to contact the Veteran and obtain VA and private psychiatric treatment records since September 2005; send the Veteran an appropriate stressor development letter, including the criteria for a personal assault; request information from all appropriate sources in order to attempt to verify any stressor episodes which the Veteran reports with sufficient specificity; and schedule the Veteran for a VA examination of his psychiatric condition.

The Board finds that the AOJ has substantially complied with those instructions.  It provided the Veteran with the request for treatment records since September 2005 in October 2010; sent the Veteran a copy of VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, which includes a listing of possible relevant behavior changes, in October 2010; and scheduled the Veteran for a VA examination of his psychiatric condition for February 2011.  The Board further finds that the Veteran did not report any stressor episodes with sufficient specificity to facilitate any new requests for information; furthermore, the information which the Veteran provided had already been the subject of a search by the National Personnel Records Center (NPRC) in June 2009, which revealed neither participation in combat operations nor any wounds in action.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

Additionally, VA obtained the Veteran's SSA records.  These records show that the Veteran is in receipt of SSA disability benefits for chronic low back pain and right L5-S1 radiculopathy as of February 16, 1995.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA regulations reflect that symptoms attributable to PTSD are often not manifest in service.  Accordingly, service connection for PTSD requires a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection for PTSD, the Veteran must submit "...medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  In order for a stressor to be sufficient to cause PTSD, (1) the Veteran must have been exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the Veteran's response must have involved intense fear, helplessness, or horror.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (In which a Veteran alleged that a sergeant kicked her down a set of stairs).  Moreover, VA has defined personal assault to include any event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are exceptions to the general rule--as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).

Analysis:  Service Connection for an Acquired Psychiatric Disorder, to include PTSD and a Depressive Disorder

The Veteran's service treatment records show no complaints, treatment, or diagnosis of any acquired psychiatric disorder.  In Reports of Medical Examination dated May 1982 and March 1986, clinicians found that the Veteran's psychiatric condition was normal.  Additionally, in a Report of Medical History dated March 1986 the Veteran checked boxes indicating that he did not have, and had never had, depression or excessive worry, or nervous trouble of any sort.

A clinician noted on the Veteran's enlistment examination that the Veteran reported having taken one inhalation of a marijuana cigarette while with a group of friends prior to enlistment.

The Veteran's service treatment records include two instances of treatment for wounds sustained while fighting in altercations (as distinct from combat).  In July 1984 the Veteran was treated for a swollen lower lip, which he reported occurred when his lip was grabbed, stretched and pulled in a fight.  In December 1985 the Veteran was treated for a right 5th (little) finger fracture and human tooth laceration (i.e., a bite to his finger) which he reported was sustained in a fight off base.

The Veteran is in receipt of SSA disability benefits for chronic low back pain and right L5-S1 radiculopathy as of February 16, 1995.

After service, in February 1999, a VA clinician noted that the Veteran had a history of major depression which had required 3 hospitalizations in private hospitals beginning in December 1998.  The clinician noted that the Veteran had lost his job 3 years ago due to radiculopathy.

In March 1999, a VA clinician diagnosed the Veteran with depression not otherwise specified (NOS), and noted that his "reliability [is] poor."  In January 2000, a VA clinician diagnosed the Veteran with a neuropsychiatric condition.

A private physician, F. Boria, M.D., diagnosed the Veteran with major depression in June 2000.  He did not provide an etiological opinion as to that disorder.

VA provided the Veteran with a compensation and pension (C&P) examination in May 2001.  The examiner, a physician, reviewed the Veteran's hospital record.  The Veteran reported that his psychological problems started during his service.  He stated that he is unable to sleep, hears voices calling him, feels persecuted, and complains of forgetting things.  He further reported that he watches television during the day.  He denied regular drug use.  Based on the results of clinical testing, the VA examiner diagnosed the Veteran with depressive disorder NOS, alcohol dependence in partial remission, and cocaine and marihuana abuse in alleged remission.  For Axis IV, the psychosocial and environmental factors contributing to his psychiatric disorders, the examiner wrote "unspecified."

VA conducted a Social and Industrial Field Survey of the Veteran in June 2001.  In the report, the clinician noted that the Veteran' s wife asserted that he sleeps poorly and has frequent nightmares in "which he goes back to the Army."  The Veteran's wife also stated that he hears voices calling his name.  The Survey report did not include a diagnosis or an etiological opinion.

A private psychiatrist, Dr. J.R. Cay, interviewed the Veteran in February 2003, and also reviewed his "Veteran clinical file."  The Veteran "reported that while in the Army, [he] insidiously develop[ped] a progressive 'nervous' condition currently characterized by: 'depression, sadness, irritability, dysphoria, anhedonia, episodes of multiple quarrels with family and peers, recurrent and intrusive recollections [and] thoughts, images, dreams and nightmares' of stressful events exposed to during drills while in active duty while in the third Battalion First Marine Division with home base in Camp Pendeleton [sic], California.  [He] also reported feeling as if the traumatic event[s] were recurring as flashback episodes, intense psychological distress at exposure to internal or external cues that symbolize aspects of traumatic events, markedly diminished interest in activities, insomnia, irritability, hyper vigilance, startle response, sadness, problems in concentration, attention and memories.  [He] also presents social withdrawal, phobic reaction to surroundings, anxiety, tension, pessimism, urge for bowel movements, fatigue and constant headaches."  Dr. Cay further noted that the Veteran "reported that the stressful events occurred while in the active service...in [Camp Pendleton].  During drills, [he] witness[ed] various wounded and death [sic] soldiers that were perceived [as] an actual threat to his life or physical integrity.  [The Veteran] described [them] as very stressful events, been exposed to various accidents, life fired and explosions, especially one when a friend solder [sic] died, were his chest and viceras were exposed in a convoy accident, and an explosions [sic] in the [armory] where body parts of one soldier came out...[of] broken windows."  Dr. Cay noted, erroneously, that the Veteran received an honorable discharge in 1986.  He recorded that the Veteran "reported that he did no[t] seek treatment withing [sic] the first year of [being] discharged from Army [sic] due to 'lack of knowledge' and the 'bad perception of the services rendered in this Institution'."  Dr. Cay opined that "from the history obtained [it] is stated that the onset of the emotional symptoms described were developed as a consequence of the mentioned stressors described during drills (considered as severe psychosocial stressors)."  (Parentheses in original.)  Dr. Cay found that the Veteran "presents symptoms of sympathetic overreativity [sic]: anxiety, insomnia, G.I. [gastrointestinal] symptoms, and depression.  This symptoms [sic] have occurred after a gross stressed reaction to a great or an usual stressors, (witness the wounded and death of soldiers and exposed to explosions and active fire during drills during his stay in active military duty).  He experienced, events that involve actual threatened of death [sic] and or serious injury [to the] physical integrity to self and others."  (Parentheses in original.)  Dr. Cay diagnosed the Veteran with PTSD, depression, and general anxiety disorder.  Dr. Cay issued another report in March 2003, which included essentially identical findings, diagnoses, and etiological conclusions.

In a June 2003 private treatment record, a clinician noted that the Veteran reported having witnessed several explosive accidents in service, including one in which his friend was killed due to chest wounds incurred while driving a Jeep truck.

VA provided the Veteran with a second C&P examination in October 2003.  The examiner, who had performed the Veteran's C&P examination in May 2001, reviewed the claims file.  The examiner noted that the Veteran receives SSA benefits, had a toxicology test in June 2003 which was positive for cocaine, and admits being noncompliant with his psychiatric medications.  The examiner also noted that the Veteran received a general discharge under honorable conditions due to unsatisfactory performance and unsanitary habits.  The Veteran reported that he was separated from service due to fights with Military Police (MPs), and received "a few" Article 15's.  After clinical testing, the VA examiner opined that the Veteran does not meet the DSM-IV stressor criteria for PTSD.  He diagnosed the Veteran with major depression, and with polysubstance abuse including alcohol, cocaine, and cannabis, in alleged remission.  For Axis IV, the psychosocial and environmental factors contributing to his psychiatric disorders, the examiner listed "economic problems."

The October 2003 VA examiner specifically addressed Dr. Cay's reports.  First, the VA examiner asked the Veteran about the stressors listed in Dr. Cay's reports, and the Veteran responded that he did not remember any names or dates regarding any of the alleged stressor incidents on which Dr. Cay had based his conclusions.  The examiner further noted that the Veteran "reports that the major stressor was service in the US Marine Corp."  Second, the VA examiner found that Dr. Cay's "report and diagnosis of PTSD is based on statements that are not true.  The Veteran's records lack any evidence of any psychiatric treatment, symptom or complaint in service; the Veteran did not receive an honorable discharge from service; the [claimed] stressors do not meet the DSM-IV stressor criteria; the Veteran was not hospitalized at the VA Hospital; the Veteran was not hospitalized at the First Hospital Panamericano (he only received ambulatory treatment); he did not receive treatment at the VA Mental Hygiene Clinic, but at the Substance Use Disorder program; and he did not diagnose his active substance use disorder."

In December 2003, a VA physician diagnosed the Veteran with depressive disorder NOS, alcohol dependency in full remission, and cocaine abuse.  The physician noted that the Veteran's Axis IV factors were "non-specific."  The Veteran reported having been in remission of alcohol and cocaine for the past several years.

The Veteran was hospitalized at First Panamerican Hospital from late February 2004 to early March 2004.  A clinician noted that the Veteran reported that, while "under the influence of alcohol...he had developed a depressive symptomatology, suicidal ideas, auditive hallucinations ordering suicide, claiming that he was being laughed at, he was feeling trapped, he was hypervigilant and suspicious."  The Veteran also reported that "he had flashbacks from when he was in combat when he was in military service."  The clinician also noted that the Veteran "indicated that he had intrusive thoughts of the combat experiences that overwhelmed him and he had nightmares of this."  The clinician diagnosed the Veteran with severe, recurrent major depression with psychotic features, alcohol abuse, and PTSD.  The clinician noted that the Veteran's Axis IV acute stressors were not specified, and that long term stressors were not applicable (N/A).

In July 2004, the Veteran sought VA treatment for anxiety.  The VA physician noted that the Veteran had tested positive for cocaine twice in January 2003, and again in June 2003; he had a negative test in March 2004.  The physician noted that the Veteran "insisted that he not be asked about use of cocaine nor have urine testing because that is part of his private life."  The Veteran rejected the physician's opinion that cocaine use affects his medications.  The physician found that the Veteran was not psychotic.

In August 2004, a private clinician noted that the Veteran reported a history of severe major depression and PTSD.  The clinician found that the Veteran had disabling psychiatric sequelae as a result of both his current health problems and "his experiences of combat."  The clinician diagnosed the Veteran with recurrent moderate major depression.

In February 2005, a VA physician performed mental status testing of the Veteran.  He noted that the Veteran did not feel depressed or anxious.  He further noted that the Veteran had most recently tested positive for cocaine and cannabis use in December 2004.  He recommended continued treatment at the Substance Abuse Program.

In March 2009, Dr. Cay issued another report which included findings, diagnoses, and etiological conclusions which were essentially identical to his February 2003 and March 2003 reports.  Dr. Cay neither addressed nor corrected any of his factual errors listed in the October 2003 VA examination report.

The Veteran wrote in an April 2009 letter that he experienced three stressors while serving at Camp Pendleton between 1983 and 1986.  First, he reported having seen a fellow Marine fatally fall down a cliff with his vehicle.  Second, he reported having witnessed an explosion in the armory in which a couple of Marines were mutilated.  Third, he reported experiencing bloody fights every day.

In a May 2009 statement, the Veteran asserted that "I was deployed to the Far East on several missions between 1982-86.  I was so badly treated in service that I became very ill of my nerves.  Actually I cannot remember dates and places where I was stationed, but I suffered so many incidents due to mistreatment that I am [too] disabled to work."  The Veteran next asserted that his stressor occurred in 1985, and that "Marines and enemies died while fighting guerillas....in the Philippines....Several of my buddies were killed and injured and also several civilians were killed and injured-I relive all those incidents constantly."  In another statement, the Veteran reported that "while [in service], I suffered psychological damage....There was an explosion in the 'armory.'  People were killed and wounded.  I suffered watching that.  Also a friend of mine died while driving a truck [which] fell down a hill and he died in front of me....[I] don't remember names."  The Veteran further wrote that "I [would] also like to mention that the violence was every day from the commanding officer to a basic Marine.  There was a lot of pressure, day after day.  And if you think that this is not truth, try to [march] with 60 pounds on your back with helmet, ammunitions, weapons, the faster you can walk for 35 miles in one day, taking off from 5:30 in the morning [until] 9:00 in the evening."

In March 2010, a VA psychiatrist noted that the Veteran "reported that [he] has nightmares with war related content and flashbacks frequently.  He reported that he has recurring thoughts about the war and that he is involved in martial arts.  The psychiatrist diagnosed the Veteran with PTSD "as per patient's history."  She also ruled out a substance-induced mood disorder, and diagnosed him with cannabis abuse.  The physician noted that the Veteran's Axis IV factor was "living alone."

The Veteran wrote in an October 2010 letter that "I don't remember [the] names of the people dead and wounded but it happened in Camp Pendleton between 1983-85."

VA provided the Veteran with a third C&P examination in February 2011.  The examiner, a psychiatrist, reviewed the Veteran's claims file and medical records.  The examiner noted, erroneously, that the Veteran had served during the Persian Gulf War period.  The Veteran reported having sleeping difficulties, nightmares related to military events, anxiety, anger outbursts, recurrent and intrusive recollections and thoughts of military events, diminished interest in activities, a startle response, isolation, an inability to watch action movies, irritability, concentration difficulties, and a decreased appetite.  The Veteran reported that he received three Article 15's in service, one for unauthorized absence because he had boarded the wrong vessel, one for drinking in a prohibited area, and one for using a false military identification.  The Veteran reported that he had combat experience; when asked for the location and date thereof, he failed to provide dates but reported that the locations were Camp Pendleton, Thailand, Korea, Japan, Singapore, Malaysia, Hong Kong, China, and Panama.  The Veteran further stated that he experienced a difficult life during training and drills in service from 1983 to 1986, and that he witnessed multiple accidents, explosions, and soldiers getting injured and dying while at Camp Pendleton.  He also reported that he has had PTSD symptoms since his return from service.  The Veteran asserted that he had retired from work in 1996 due to both disc disease and depression.

The February 2011 VA examiner diagnosed the Veteran with PTSD, and with alcohol dependence and cocaine abuse by history.  The examiner stated that "anxiety symptoms predispose the patient to self medicate with alcohol or illegal substance[s] to relieve anxiety."  The examiner found that the Veteran's Axis IV factors included problems with his primary support group, his medical condition, and his "war experiences."  The examiner opined that the "Veteran did not have any symptoms of a psychiatric disorder prior to being exposed to [the] traumatic event."  The examiner also found that "there is a history of alcohol and cocaine use.  It is well know[n] that PTSD is associated with increased rates of depressive disorder, substance related disorder and this disorder can either precede, follow, or emerge concurrently with the onset of [PTSD]."  Additionally, the examiner opined that "the contention of whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity is supportive by today's evaluation."  With respect to the Veteran's contentions regarding personal assault, the VA examiner opined that "although [the Veteran] states [that he] experienced a difficult life while in training, no documented evidence of any specific physical assault event or behavioral changes related [there]to was found.  As already documented above, the Veteran does meet the DSM-IV stressor criterion of response identified in the PTSD assessment combat experience section."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA and private clinicians and examiners are so qualified, their medical diagnoses constitute competent medical evidence.  However, as explained below, the nexus opinions linking the Veteran's PTSD, depression, and other psychiatric disorders to his time in service are of no probative value because they are based on the Veteran's noncredible accounts of in-service stressors.  The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board finds that the Veteran is competent to observe in-service combat, injuries, and fatalities, as well as his mood during and after service.  Likewise, the Veteran's wife is competent to observe the Veteran's behavior after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board notes that pursuant to an AOJ request, the NPRC conducted a search in June 2009, in which the Veteran's documented service personnel records revealed neither participation in combat operations nor any wounds in action.  Additionally, neither of the Veteran's DD Forms 214 includes any indicia of combat service.  The Veteran's final DD Form 214, covering the period from February 1984 through March 1986, also shows that the Veteran received a General Discharge Under Honorable Conditions due to unsatisfactory performance and unsanitary habits.  The service department's findings as to the Veteran's military service are conclusive and binding on VA.  Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to credibility, the Board finds that the Veteran's post-service lay statements regarding his alleged combat experiences in Camp Pendleton, Thailand, Korea, Japan, Singapore, Malaysia, Hong Kong, China, and Panama; combat experiences fighting guerrillas in the Philippines, including witnessing the death and wounding of unnamed fellow servicemembers and civilians; daily bloody fights; witnessing the death and wounding of unnamed fellow servicemembers during live fire exercises; witnessing the death of an unnamed friend driving over a cliff, down a hill, in a convoy accident, in a Jeep truck, or some combination thereof; witnessing the death and wounding of unnamed fellow servicemembers in an armory explosion; and being the victim of personal physical assaults are outweighed by more probative evidence to the contrary, including the Veteran's service personnel records and DD Form 214s, which show neither participation in combat operations nor any wounds in action; the Veteran's Report of Medical Examination dated March 1986, in which a clinician found that the Veteran's psychiatric condition was normal; and the Veteran's own statement in his March 1986 Report of Medical History that he did not have, and had never had, depression or excessive worry, or nervous trouble of any sort.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history); see also 38 C.F.R. § 3.303(a).

The Board further finds that there are significant inconsistencies in the Veteran's statements regarding his alleged stressors and history.  Most significantly, the Veteran has offered conflicting accounts of the places in which he engaged in combat.  Furthermore, the Veteran has variously described the death of his friend in a Jeep truck incident as involving a convoy, a hill, and a cliff; he also could not remember this friend's name.  Additionally, the Veteran told the February 2011 C&P examiner that he had retired from work in 1996 due to both disc disease and depression, although his SSA records reveal that he receives disability benefits for chronic low back pain and right L5-S1 radiculopathy, and he told a VA clinician in February 1999 that he had retired due to his radiculopathy.

Taken together, the absence of complaints during service of any psychological symptoms resulting from the Veteran's alleged in-service stressors, the March 1986 Veteran's statements at separation expressly denying depression or nervous trouble of any sort, the March 1986 clinician's finding of psychiatric normalcy on clinical evaluation at separation, the negative search results for combat records from NPRC, the service treatment records and DD Form 214 showing the absence of combat service, the inconsistencies in the Veteran's post-service statements, and the doubts that a March 1999 VA clinician raised regarding the Veteran's reliability all support the finding by the Board that the Veteran's descriptions of his alleged stressors, and their impact on his psychiatric condition, lack credibility.

The Board further finds that the Veteran's wife's statement is of limited probative value.  Although the Veteran's demeanor during his interactions with his wife may have changed upon his return from service, her observation is insufficient to show that he underwent an in-service stressor or incurred a psychiatric disability as a result of his service, especially in light of the more probative evidence to the contrary listed above.

Having considered the credibility of the Veteran's alleged in-service stressors, the Board must also consider the probative value of the medical opinions.  The Board finds that the nexus opinions linking the Veteran's PTSD, depression, and other psychiatric disorders to his time in service are of no probative value because they are based on the Veteran's noncredible accounts of in-service stressors.  Likewise, the Veteran's own conclusion that his psychiatric disorders are based on his alleged in-service stressors is entitled to no probative value because it is based on his noncredible stressors.  The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, certain clinicians listed additional incorrect facts in their reports, including Dr. Cay's erroneous findings that the Veteran served in the Army and received an honorable discharge, and the February 2011 VA examiner's incorrect finding that the Veteran served during the Persian Gulf War period.  Both of those erroneous findings are contradicted by the Veteran's DD Forms 214.

The Board acknowledges that the October 2003 VA examiner erred in asserting that the Veteran was not hospitalized at the First Hospital Panamericano; a handwritten February 1999 VA treatment record includes a note that the Veteran was hospitalized there in August 1998 (six months earlier).  However, the Board finds that this error carries little probative weight, both because the hospitalization occurred more than a decade after the Veteran's service, and because it does not undermine the examiner's other conclusions, or the errors in Dr. Cay's report which the October 2003 VA examiner elucidated.

The Board notes that VA has recently promulgated a liberalizing regulation for establishing the occurrence of in-service PTSD stressors.  38 C.F.R. § 3.304(f)(3).  That regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  In this case, the Board finds that the factors listed above which weigh against the credibility of the Veteran's claimed stressors constitute clear and convincing evidence to rebut the February 2011 examiner's conclusions.  Additionally, that evidence shows that the Veteran's claimed stressors are inconsistent with the places, types, and circumstances of his service.

Discussion 38 C.F.R. § 3.304(f)(5) is also warranted.  That regulation provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, VA provided the Veteran with such notice in October 2010.  Furthermore, although the Veteran's post-service treatment records include evidence of substance abuse, his substance abuse preceded service; a clinician noted on the Veteran's enlistment examination that the Veteran reported having taken one inhalation of a marijuana cigarette while with a group of friends prior to enlistment.  Additionally, although the Veteran's service treatment records include documentation of injuries sustained during altercations-including a lip injury in July 1984 and a right 5th finger injury in December 1985-there is nothing in the documentation of these injuries in the service treatment records or service personnel records to suggest a personal assault against the Veteran.  As the February 2011 VA examiner noted, "although [the Veteran] states [that he] experienced a difficult life while in training, no documented evidence of any specific physical assault event or behavioral changes related [there]to was found."  Furthermore, the Veteran did not specify either a lip injury or a right finger injury as causes of his claimed psychiatric disorders.  Although the Veteran wrote in an April 2009 letter that he experienced "blodie [sic] fights going on every dam[n] day" as a stressor, the documentation of the Veteran's two injuries due to his fighting demonstrates that such fighting injuries were documented, and that he was not engaged in bloody fights on a daily basis during service.  The Board further finds that to the extent that the Veteran's April 2009 letter is construed as an assertion that his two in-service fights constitute personal assaults, this assertion is not credible in light of his other demonstrable inconsistencies and misstatements.  Moreover, despite the request for additional information pertaining to any alleged assaults, the Veteran has not provided VA with sufficient details pertaining to these injuries to lead the Board to conclude that a personal assault had transpired.

The Board has likewise considered the Veteran's May 2009 statement that "I [would] also like to mention that the violence was every day from the commanding officer to a basic Marine.  There was a lot of pressure, day after day.  And if you think that this is not truth, try to [march] with 60 pounds on your back with helmet, ammunitions, weapons, the faster you can walk for 35 miles in one day, taking off from 5:30 in the morning [until] 9:00 in the evening."  While the Board acknowledges the physical challenge of marching in the Marines, this activity does not constitute a personal assault; moreover, no clinician has related the Veteran's current psychiatric disorders to his marching in service.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran was not diagnosed with a psychiatric disorder in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


Laws and Regulations Pertaining to TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (100 percent), when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.


Analysis:  TDIU due to Service-Connected Disabilities

The Veteran currently has the following service-connected disability: contraction of the right 5th metacarpalphalangeal joint, rated noncompensable.  The Veteran's combined evaluation is thus 0 percent disabling.

In the present appeal, the Veteran has submitted no evidence showing that he is unable to work as a result of his service-connected contraction of the right 5th metacarpalphalangeal joint.  Rather, in his March 2009 claim and throughout the pendency of his appeal, the Veteran has asserted that he is unemployable due to his claimed acquired psychiatric disorder, to include PTSD and a depressive disorder.  Nevertheless, the Board has considered all evidence of record.  The Board finds that the most probative evidence of record shows that his service-connected disability does not make it impossible to follow a substantially gainful occupation.

As an initial matter, the Board notes that the Veteran has been in receipt of unemployment benefits from the SSA as of February 16, 1995 for chronic low back pain and right L5-S1 radiculopathy.  SSA did not list the Veteran's service-connected contraction of the right 5th metacarpalphalangeal joint as a reason for his unemployment.  The Veteran has told the February 2011 VA examiner that he has not been employed since 1996.

In December 2005, VA provided the Veteran with a C&P examination of his right hand.  The examiner reviewed the Veteran's computer file.  The examiner found, based on x-ray evidence, that the Veteran's fracture of his distal metacarpal bone was healed, and there was no radiographic evidence of abnormalities at his metacarpophalangeal joint.  The examiner found that the Veteran lacks 3 centimeters (cm) to touch the proximal transverse crease of his palm with the tip of his right finger.  The examiner further found that the Veteran is able to use his right hand to push, pull, twist, probe, write, and touch, and for expression.  The examiner diagnosed the Veteran with contracture of the right 5th metacarpophalangeal joint and status-post trauma to his hand with a fracture to the right 5th metacarpophalangeal bone.

There is no evidence of record, in the December 2005 VA examination report or elsewhere, to suggest that the Veteran is unemployable as a result of his noncompensable contraction of the right 5th metacarpalphalangeal joint.

The Veteran's disability rating is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  Based on the above, there is no showing that the Veteran's service-connected contraction of the right 5th metacarpalphalangeal joint reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the rating already assigned on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  The Board notes that there is no indication that the disability results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation).  Accordingly, referral for an extraschedular consideration for a TDIU is not warranted at this time, as the current symptoms are contemplated by the schedular rating already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, a referral to the Under Secretary of Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of a TDIU on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because there is not sufficient evidence of unemployability due to service connected disability, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is denied.

A TDIU due to service-connected disabilities is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


